NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1



              United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                           Submitted February 14, 2007
                            Decided February 28, 2007

                                      Before

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 06-2728

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Southern District of
                                             Indiana, New Albany Division
      v.
                                             No. 4:05CR00034-001
CLAUDIO ORTUNO,
    Defendant-Appellant.                     David F. Hamilton,
                                             Judge.

                                    ORDER

       Claudio Ortuno had sold methamphetamine to an undercover police officer in
southern Indiana on three prior occasions, and when he arrived to complete a fourth
sale, police officers arrested him. Ortuno pleaded guilty to distributing more than
five grams of methamphetamine. See 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii). The
district court sentenced him within the guidelines range to 135 months’
imprisonment and four years’ supervised release. As part of his written plea
agreement, Ortuno expressly waived his right to appeal the conviction and sentence
“for any reason,” if the sentence imposed was within the guidelines range. Despite
the waiver, however Ortuno filed a pro se notice of appeal. His appointed counsel
No. 06-2728                                                                     Page 2

now moves to withdraw under Anders v. California, 386 U.S. 738 (1967), because he
is unable to discern a nonfrivolous basis for the appeal. Counsel’s supporting brief is
facially adequate, and Ortuno has not responded to counsel’s motion, see Cir. R.
51(b), so we limit our review of the record to the potential issues counsel has
identified. See United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

       Counsel questions whether Ortuno might attack the validity of the appeal
waiver. We have repeatedly held that waivers of appeal are valid and binding, see,
e.g., United States v. Mason, 343 F.3d 893, 893-94 (7th Cir. 2003), and that a waiver
of appeal stands or falls with the rest of the plea bargain, see United States v.
Whitlow, 287 F.3d 638, 640 (7th Cir. 2002). Counsel gives no indication that Ortuno
wants to have his guilty plea set aside and risk losing the benefits conferred by his
plea agreement, and thus we agree with counsel that any challenge to the validity of
the appeal waiver would be frivolous. We also agree with counsel that, given the
valid appeal waiver, all other arguments would be frivolous as well. See United
States v. Lockwood, 416 F.3d 604, 607-08 (7th Cir. 2005).

     Accordingly, counsel's motion to withdraw is GRANTED and the appeal is
DISMISSED.